Citation Nr: 0940447	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the debt caused by the payment of VA benefits during 
the period of active duty service from February 3, 2003, to 
May 14, 2004, was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1978, from August 1987 to August 1992, and from February 2003 
to May 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board observes that the Veteran was notified in August 
2004 that the RO had determined that the debt at issue was 
properly created and that he had a right to dispute the 
validity of such debt.  However, there is no indication in 
the claims file that the Veteran has been advised of the 
exact amount of the debt, his right to apply for a waiver of 
collection, the requirements for a waiver, or his right to a 
hearing on any request for a waiver.  See 38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.911, 1.963.  Nevertheless, the Veteran has 
indicated that he desires a waiver of collection of the debt 
at issue.  Specifically, he stated that he would like to 
enter into a payment plan if VA determines that the debt is 
valid and that is liable for the overpayment.  See August 
2004 letter.  Further, as discussed below, the Veteran and 
his representative have argued the debt was created due 
solely to administrative error, in that he timely informed VA 
that he had returned to active duty.  See, e.g., November 
2004 letter from Veteran; Written Brief Presentation.  
Additionally, the Veteran has asserted that repayment of the 
debt would create financial hardship.  See August 2004 
letter; substantive appeal.

As the issue of entitlement to a waiver of recovery of the 
payment of VA benefits during the period of active service 
from February 3, 2003, through May 14, 2004, has not been 
adjudicated, such issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The Veteran served on active duty for the period from 
February 3, 2003, to May 14, 2004, and he received VA 
disability compensation benefits during that time.

2.  The Veteran did not inform VA of his reentry into active 
service.


CONCLUSIONS OF LAW

1.  The Veteran was not entitled to VA disability 
compensation benefits for the period from February 3, 2003, 
to May 14, 2004.  U.S.C.A. §§ 5107, 5304(c) (West 2002); 
38 C.F.R. §§ 3.501, 3.654, 3.700 (2009)

2.  The payment of VA benefits during such period was not 
solely due to administrative error, and the debt from such 
overpayment was properly created.  
38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 1.962, 
3.500 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating their 
claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA is 
not applicable to cases involving indebtedness due to 
overpayment of benefits.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435, 
437-39 (2004).  Although the VCAA is not applicable, the 
Board notes that the Veteran has been afforded opportunities 
to present information and/or evidence in support of his 
challenge to the validity of the debt at issue, has been 
provided the reasons and bases for the denial of his claim, 
and has been afforded opportunities to respond.  
Additionally, all pertinent evidence has been associated with 
the claims file.  As such, the Board finds VA has satisfied 
any duties owed to the Veteran, and the claim may be properly 
considered on the merits at this time.

An overpayment is created when a beneficiary receives benefit 
payments in excess of the amount due or the amount to which 
such beneficiary is entitled.  38 C.F.R. § 1.962.  A 
beneficiary will not be liable for such overpayment, and a 
debt is not properly created, where the erroneous award is 
based solely on VA administrative error or error in judgment.  
However, the beneficiary will be liable for the overpayment 
if the error is caused in whole or in part by any action or 
failure to act by the beneficiary, or by another person with 
the beneficiary's knowledge.  See 38 U.S.C.A. § 5112(b)(9) & 
(b)(10); 38 C.F.R. § 3.500(b); see also Jordan v. Brown, 10 
Vet. App. 171, 174-75 (1997); VAOPGCPREC 6-97 (January 28, 
1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 
(March 20, 1990).  The terms "administrative error" and 
"error in judgment" include all administrative decisions of 
entitlement, whether based on a mistake of fact or mistake of 
law.  See VAOPGCPREC 6-97; VAOPGCPREC 2-90.  

Accordingly, to establish that the debt at issue was not 
properly created, the evidence must show: (1) that the 
Veteran was legally entitled to receive VA benefits during 
the period in question, or (2) that the overpayment of such 
benefits was due solely to VA administrative error or error 
in judgment.

A timeline of the Veteran's receipt of VA compensation is 
helpful in this case.  The Veteran was previously granted 
service connection for a left ankle disability, with a 
noncompensable disability rating, which he appealed.  In 
February 2004, the Veteran's representative from the American 
Legion filed a claim on his behalf for service connection for 
hypertension.  In a February 2004 rating decision, the RO 
granted a disability rating of 10 percent for the Veteran's 
left ankle disability, effective August 17, 1992, noting that 
he had filed a claim within a year following his release from 
active duty and that such claim had been continuously 
prosecuted.  Additionally, the RO granted service connection 
for hypertension with a disability rating of 10 percent, 
effective February 4, 2004.  The Veteran was notified of such 
decision and was subsequently issued VA compensation for such 
disabilities.

In July 2004, VA received notice from the Office of the 
Adjutant General that the Veteran had been called back to 
active duty for the period from February 3, 2003, to May 14, 
2004.  VA then notified the Veteran of a proposed termination 
of his disability compensation for such period because he is 
not entitled to receive VA compensation benefits while on 
active duty.  See 38 U.S.C.A. § 5304(c) (West 2002); 
38 C.F.R. §§ 3.501, 3.654, 3.700 (2009).  The Veteran was 
subsequently assessed an overpayment of VA compensation 
benefits for such period, which he disputed, leading to the 
instant appeal.  

The Veteran admits that he was on active duty from February 
3, 2003, to May 14, 2004.  As such, he was not entitled to 
receive VA disability compensation during such period because 
he was also receiving active duty pay.  Id.

Rather, the Veteran contends that he should not be liable for 
the overpayment because he was unaware that he was not 
entitled to receive VA compensation while on active duty.  
See October 2004 notice of disagreement.  In this regard, all 
persons dealing with the federal government are charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or any hardship 
resulting from innocent ignorance.  See Morris v. Derwinski, 
1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947)); see also Bryan v. 
West, 13 Vet. App. 482, 486 (2000).  As such, the Veteran's 
asserted ignorance of the applicable regulations does not 
render the debt at issue invalid.  See Jordan, 10 Vet. App. 
at 174-75.  

The Veteran and his representative further assert that the 
debt was not validly created because VA was aware, or should 
have been aware, of his return to active duty.  See November 
2004 statement; substantive appeal; Written Brief 
Presentation.  Specifically, the Veteran states that he and 
his wife informed a representative from the American Legion 
that he had returned to active duty when she contacted them 
about his entitlement to compensation, referring to emails 
between himself and the American Legion representative dated 
in February 2004.  The Veteran argues that VA should have 
adjusted the amount of compensation because he informed his 
representative in "plenty of time" before he received a 
lump sum payment from VA.  See November 2004 statement; 
substantive appeal.

These arguments also fail to establish that the debt at issue 
was improperly created.  In this regard, a representative of 
the American Legion is an employee of that organization, not 
a VA employee.  As such, notification to the American Legion 
does not constitute notice to VA.  While the Board is 
sympathetic to the Veteran's suggestion that his 
representative should have notified VA of his active duty 
status, it is ultimately the Veteran's responsibility to 
comply with applicable VA statutes and regulations.  
Moreover, the Veteran claims that he first notified his 
American Legion representative of his active duty status in 
February 2004, approximately a year after he reentered active 
service.  

As the Veteran has professed ignorance of the applicable 
statutes and regulations, and he did not inform VA of his 
return to active duty status, the erroneous payment for such 
period was not based solely on VA's administrative error or 
error in judgment.  Failure to act in accordance with the 
applicable statutes and regulations constitutes an omission 
by the beneficiary.  Jordan, 10 Vet. App. at 174-75.  

Accordingly, the debt for the period at issue was properly 
created.  As the preponderance of the evidence is against the 
Veteran's challenge to the validity of the debt at issue, the 
benefit of the doubt doctrine does not apply, and his appeal 
must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

The debt caused by the payment of VA benefits during the 
period of active duty service from February 3, 2003, to May 
14, 2004, was properly created, and the appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


